STEPHEN F. WILLIAMS, Circuit Judge,
concurring:
I reluctantly agree with the court that the “shall” of § 202(a)(6) is mandatory, as most “shalls” are, subject only to a very narrow escape hatch—one that would open only if EPA’s consultation with the Department of Transportation yielded a finding that all plausible “onboard” (ORVR) sys-. terns “present inherent and unreasonable safety risks”. Maj. Op. at 273. The EPA finding does not rise to that extreme level. Maj. Op. 268-71. I write separately for two reasons. First, I wish to identify yet another snag that this congressional choice may lead to—a snag that is, however, inherent in the sort of command-and-control, technology-forcing solution that Congress adopted. Second, I wish to emphasize that the exact character of the EPA’s decision under § 202(a)(4) is not before this court, so that our judgment necessarily leaves that issue open.
I
The majority opinion addresses two risks that the statute runs under our interpretation. First, it may leave these ozone-generating vapors substantially uncontrolled either by “onboard” systems installed by motor vehicle manufacturers or by “Stage II” controls installed by gas station operators. Maj. Op. at 273. Second, it may lead to overlapping controls by both. Maj. Op. at 272-73. There is yet a third risk—that auto and gasoline buyers will bear the expense of both systems (or much of that expense) yet secure the benefits of neither. Auto makers will incur at least the R & D costs of onboard controls (and auto buyers will bear them) because of the regulation required by our decision, yet, if none ever passes the ultimate safety test of § 202(a)(4), they will not be installed. Gasoline station operators may incur many of the costs of Stage II controls because they will apply in “moderate” (and worse) areas until such time as the EPA actually issues the required onboard regulation, but they will cease to apply in moderate areas once the onboard regulation issues, because thereafter (regardless of whether the on-board system ever can be installed), the last sentence of § 202(a)(6) specifies that the Stage II controls “shall not apply” in *249moderate areas after promulgation of the onboard standards. See Maj. Op. 264-65 n. 8.
As the majority observes of the no-eontrol and the overlapping control scenarios, however, all this is implicit in the scheme. See Maj. Op. 272, 273. Congress evidently believed that a reasonably safe system of onboard controls was likely enough, and the value of securing them great enough, to justify running the various risks outlined in these opinions. The risks are, as the majority observes, perfectly obvious. Ours not to count the cost.
Is all this an inevitable cost in the quest for a clean environment? Under a system of either emissions fees or marketable permits, firms whose production or products pollute can be induced to invest in R & D for pollution-reducing devices under conditions substantially similar to those under which they invest in R & D for products whose demand is generated by consumers—investing up to the point where the marginal cost equals the marginal expected1 revenues. The difference is simply that the marginal expected revenues take the form of emissions taxes averted, emission permit expenses averted, or revenues from the sale of emissions permits. Such systems offer comparatively efficient methods for addressing pollution, similar to the ways a market economy produces other goods. With rare exceptions, however, Congress has declined to use such methods. Accordingly, consumers must bear the burdens implicit in the statute that we interpret today.
II
The majority opinion suggests at 244-45 and 246 that the safety determination made by the EPA, prefiguring the one ultimately to be made before installment under § 202(a)(4), may not take into account the comparative effectiveness of Stage II controls. Perhaps so, but I should be most reluctant to reach any such conclusion. If system A posed a safety risk of 100 lives a year, one might conclude that that was an acceptable price for a 50% reduction in ozone if it were the only way of achieving the reduction. But if the same reduction could be achieved by system B, at a safety risk of only 10 lives a year and no material alternative drawbacks, it would be odd to find system A reasonable. The interaction that Congress specified between onboard and Stage II controls (in the last sentence of § 202(a)(6)) makes clear that Congress saw them as at least partial substitutes, as they plainly are as a matter of physics and technology. Under these circumstances, a court should not leap to the view that the “reasonableness” balancing called for by § 202(a)(4), see Maj. Op. 244 n. 15, precludes any consideration of the effect of the Stage II applications that legally depend on the absence of onboard controls.
Indeed, no party here argues that the § 202(a)(4) balancing must be so narrow. EPA, as the majority notes, regarded the two alternative methods as relevant to the § 202(a)(4) assessment on onboard devices. Maj. Op. at 269-70; see also 57 Fed.Reg. 13,220, 13,230/3 (April 15, 1992). Petitioners do not object to this element of EPA’s reasoning. Rather, they make the much more limited argument that EPA was internally inconsistent in that it considered the safety benefits of Stage II controls at the gas stations where they would be installed without addressing the absence of control at the gas stations that would be uncontrolled even if Stage II controls were as broadly applicable as possible under the statute. See Reply Brief at 16-19 & n. 10. As the permissible scope of the § 202(a)(4) balance is not before us, there is no need to take any position on the subject. To the extent that the text, Maj. Op. 244-45, 246 is in tension with id. 246 n. 21, plainly the footnote should be deemed controlling.

. "Expected" means the average of all anticipated outcomes, each weighted in accordance with its estimated likelihood.